DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 15-42 allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 15, the current application aims to narrow the allowed claims of US 9,155,841 to Saiki. The closest prior art is US 5,688,251 to Chanoch. Chanoch discloses a sleeve (160) having a pair of tabs (161) for anti-rotation that slide within the grooves (124) of the lead screw (120), Figure 1. However, Chanoch fails to disclose a sleeve as taught in conjunction with “a dose setting dial configured to rotate and move proximally during dose setting and configured to rotate and move distally during dose dispensing” in addition to other limitations. 	Similarly, regarding claim 30, the prior art of record fails to teach a drive mechanism for a drug delivery device, the drive mechanism comprising a sleeve as taught in conjunction with “a dose setting dial configured to rotate and move proximally during dose setting and configured to rotate and move distally during dose dispensing” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783